Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE VT FLOATING-RATE INCOME FUND Supplement to Prospectus dated May 1, 2007 The following replaces the third paragraph under Management and Organization: Scott H. Page, Craig P. Russ and Andrew Sveen, Vice Presidents of Eaton Vance, are portfolio managers of the Eaton Vance VT Floating-Rate Income Fund since inception, November 7, 2007 and January 30, 2008, respectively. Messrs. Page, Russ and Sveen have been employed by Eaton Vance for more than five years and also manage other Eaton Vance floating rate loan funds and/or portfolios. January 30, 2008 EATON VANCE VT FLOATING-RATE INCOME FUND Supplement to Statement of Additional Information dated May 1, 2007 The following tables replace the information in the tables under Portfolio Managers in Investment Advisory and Administrative Services for VT Floating-Rate Income Fund. Portfolio Managers. The portfolio managers (each referred to as a portfolio manager) of VT Floating-Rate Income Fund are Scott H. Page, Craig P. Russ and Andrew Sveen. The portfolio manager of VT Large-Cap Value Fund is Michael R. Mach. The members of the management team of VT Worldwide Health Sciences Fund are Samuel D. Isaly, Sven H. Borho, Richard D. Klemm, Geoffrey C. Hsu and Trevor M. Polischuk. Each portfolio manager or member of the management team may manage other investment companies and/or investment accounts in addition to the respective Fund. The following tables show, as of the Funds most recent fiscal year end (unless stated otherwise), the number of accounts each portfolio manager or member of the management team managed in each of the listed categories and the total assets in the accounts managed within each category. The table also shows the number of accounts with respect to which the advisory fee is based on the performance of the account, if any, and the total assets in those accounts. Number of Total Assets of Number of Accounts Total Assets of Accounts VT Floating-Rate Income Fund All Accounts All Accounts * Paying a Performance Fee Paying a Performance Fee* Scott H. Page Registered Investment Companies 13 $14,730.5 0 $ 0 Other Pooled Investment Vehicles 7 $ 4,953.1 6 $2,567.9 Other Accounts 2 $ 1,098.0 0 $ 0 Craig P. Russ Registered Investment Companies 1 $ 988.0 0 $ 0 Other Pooled Investment Vehicles 1 $ 3,061.0 0 $ 0 Other Accounts 1 $ 716.0 0 $ 0 Andrew Sveen Registered Investment Companies 2 $ 885.8 0 $ 0 Other Pooled Investment Vehicles 0 $ 0 0 $ 0 Other Accounts 0 $ 0 0 $ 0 * In millions of dollars. For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. Numbers provided include an investment company structured as a fund of funds which invests in Eaton Vance Funds advised by other portfolio managers. As of September 30, 2007. As of December 31, 2007. The following table shows the shares beneficially owned in each Fund as of the Funds most recent fiscal year ended December 31, 2006 (unless stated otherwise). Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds VT Floating-Rate Income Fund Scott H. Page None over $1,000,000 Craig P. Russ* None $100,001 - $500,000 Andrew Sveen** None $100,001 - $500,000 (*) As of September 30, 2007. (**) As of December 31, 2007. January 30, 2008
